DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-9, 12-14, 16-17, 19, 21-23, 25, and 27-28 are provided for examination and examined on merits.

Information Disclosure Statement
All references cited in the IDS filed 01/13/2020 have been considered.

Allowable Subject Matter
Claims 1-5, 7-9, 12-14, 16-17, 19, 21-23, 25, and 27-28 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the two third sub-pixels are respectively located on two sides of the auxiliary signal line”, in combination with other limitations of the claim.
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “two ends of the auxiliary signal line are respectively connected to the two adjacent primary signal lines and the two third sub-pixels are 
Re Claims 2-5, 7-9, 12-14, 16-17, 19, 22-23, 25, and 27-28: Claims 2-5, 7-9, 12-14, 16, 17, 19, 22-23, 25, and 27-28 are allowed due to their dependency either on Claim 1 or on Claim 21.

The prior art of record include Takahashi et al. (US 9,984,624), Li et al. (US 2018/0012547), Song (US 2018/0097043), Kang et al. (US 2019/0035859), Xu et al. (US 2016/0370919).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/17/21